Citation Nr: 0500189	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
2001, for a 20 percent evaluation for internal derangement of 
the left knee with postoperative degenerative changes.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to an increased evaluation for postoperative 
residuals, traumatic discoloration, and degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.

The issues of entitlement to service connection for a neck 
disability; entitlement to an increased evaluation for 
postoperative residuals, traumatic discoloration, and 
degenerative joint disease of the left shoulder; and 
entitlement to a compensable evaluation for hemorrhoids, are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

At the time of his September 2004 hearing before the 
undersigned Veterans Law Judge, the veteran through his 
testimony and in writing, indicated that he no longer wished 
to pursue the issue of effective date earlier than February 
8, 2001, for a 20 percent evaluation for internal derangement 
of the left knee with postoperative degenerative changes. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to an effective date earlier than 
February 8, 2001, for a 20 percent evaluation for internal 
derangement of the left knee with postoperative degenerative 
changes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through testimony and in writing at his September 2004 
hearing before the undersigned Law Judge, withdrew his appeal 
as to the issue of an effective date earlier than February 8, 
2001, for a 20 percent evaluation for internal derangement of 
the left knee with postoperative degenerative changes.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an effective 
date earlier than February 8, 2001, for a 20 percent 
evaluation for internal derangement of the left knee with 
postoperative degenerative changes, is dismissed.
REMAND

As to the veteran's claims for increased evaluations for his 
hemorrhoids and left shoulder disorder, the Board notes that 
the veteran, at his September 2004 hearing, testified that 
the symptomatology associated with these disorders had 
increased in severity since his last VA medical examination.  
Moreover, the veteran's representative requested that the 
veteran be afforded additional VA examinations to determine 
the current severity of these disabilities.  VA is obliged to 
afford a veteran contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

With regard to the veteran's claim of service connection for 
a neck disorder, the Board notes that the veteran has 
indicated that he sustained an injury to his neck in service.  
The Board further observes that the veteran has stated that 
his neck problem arises from his service-connected shoulder 
problem. 

Service connection can be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
can also be granted for a disability that is aggravated by a 
service-connected disability, and compensation can be paid 
for any additional impairment resulting from the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report, or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for neck or left shoulder problems or 
hemorrhoids.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
neck disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should provide a 
written opinion as to whether it is at 
least as likely as not that any current 
neck disorder, if found, is related to 
the veteran's period of service.  If not, 
the examiner should provide a written 
opinion as to whether it is at least as 
likely as not that any current neck 
disorder, if found, has been caused or 
aggravated by the veteran's service-
connected left shoulder disorder. A 
complete detailed rationale is requested 
for each opinion that is rendered.




3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected hemorrhoids.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review.

The examiner is requested to comment on 
the absence or presence of the following:  
frequent recurrences, excessive redundant 
tissue, large or thrombotic, persistent 
bleeding, secondary anemia, and/or 
fissures.

4.  The RO should schedule the veteran 
for a VA examination of his left shoulder 
to determine the nature and severity of 
his service-connected postoperative 
residuals, traumatic discoloration, and 
degenerative joint disease of the left 
shoulder.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left 
shoulder and to make specific findings as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.


The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected left shoulder 
disorder?

	(b) Does the left shoulder disorder 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) With respect to any subjective 
complaints of pain, the examiner should 
note: whether pain is visibly manifested 
on movement of the joint; the presence 
and degree of, or absence of, muscle 
atrophy attributable to the left shoulder 
disorder; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the left 
shoulder disorder; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left shoulder disorder.

5.  Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice to 
the veteran of that regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).












This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


